DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOSEPH LOCASCIO,
                             Appellant,

                                     v.

              THE WATER'S EDGE CONDOMINIUM, INC.,
                            Appellee.

                              No. 4D18-3795

                               [July 3, 2019]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE 15-5707.

  Jerome R. Schechter of Jerome R. Schechter, P.A., Fort Lauderdale, for
appellant.

  Edward F. Holodak of Edward F. Holodak, P.A., Plantation, and Gordon
Koegler of Law Offices of Gordon Koegler, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.